Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 
Detailed Action
This is a non-final office action on the merits.  Applicant's submission filed on 4/5/2021, has been entered. Claims 1-3, 6, 10-14, and 17 were amended. Claims 4, 5, 7 and 15 were previously cancelled. Claims 8, 9, 16 and 20 are currently cancelled. Claims 1-3, 6, 10-14, and 17-19 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Arguments related to the 35 USC 101 Rejection:
On page 20 of the Remarks dated 4/5/2021, Applicant recites a paragraph containing “observing a problem” and incorrectly attributes it to the Final Office Action dated 11/4/2020. In fact this paragraph is not present in the Final Office Action dated 11/4/2020 but is present in a previous action.  Applicant appears to be responding to the non-final Office Action dated 6/23/2020 –APPLICANT HAS NOT RESPONDED TO THE MOST CURRENT OFFICE ACTION.  Examiner made an effort in the Final Office Action dated 11/4/2020 to clarify the rejection while maintaining the same arguments and rejections. These clarifications may answer Applicant’s arguments and should be considered before Applicant makes new arguments.  Examiner notes that Applicant made the same error in the After Final Remarks dated 12/29/2020 and Examiner called Applicant’s attention to it in paragraph 4 of the Advisory Action dated 3/8/2020.
Applicant asserts on page 24 of the Remarks dated 4/5/2021, center, that amended Claim 1 “do(es) not include any mental process of observation, evaluation, and judgement. Instead, the amended independent claim 1 proactively identifies the discrepancy and generates the hypothesis for the resolution by either fixing or avoiding the discrepancy”. As discussed in the 35 USC 101 rejection, supra, the Office has rejected Applicant’s amended claims under 35 USC 101 because they are directed to an abstract idea in the categories of Mental Processes and Certain Methods of Organizing Human Activity (commercial or legal interaction).  Examiner notes that, even if they were claimed, “proactively identifying a discrepancy” and “generating a hypothesis for the resolution by either fixing or avoiding the discrepancy” could certainly be done in the human 
Applicant asserts on page 25 that because he claims “graphical user interface” and “image and video analysis” that these can’t be performed in the human mind. As discussed in the 35 USC 101 rejection, supra, Applicant uses graphical user interface and image and video analysis merely to gather data thus they are insignificant extra solution activity as described in MPEP 2106.05(g) which teaches: “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional”.  MPEP 2106.05(g) goes on to specifically name “mere data gathering” as extra-solution activity.  Applicant does not recite any particular graphical user interface or image or video analysis and does not teach any new uses or improvements to these technologies. These are well understood and conventional areas of technology thus the use of “graphical user interface” and “image and video analysis” do not integrate the abstract idea into a practical application but instead serve only to apply the exception using generic computer systems.
Applicant asserts on page 26, bottom, that Claim 1 is a technical solution and can’t be performed in the human mind because it “ensures that the operation being performed without halting”. The Office again asserts the counter example, as discussed supra, for example: a person thinking: “if I use a quantity of X a day of part Y I will run out of parts by next Wednesday therefore I should order more of part Y today”.
Applicant asserts on page 28 that Claim 1 does not contain commercial or legal interactions. As discussed in the 35 USC 101 rejection, infra, the elements of Claim 1: “generate a plan for ordering parts from multiple vendors … receive details pertaining to whole sale cost 
Applicant asserts on page 30-32 that his “solution provides a solution that addresses the problems of the state of the art” by “removing hurdles in the operation real time”. Even if this were claimed, which it is not, Applicant appears to be merely claiming ordering parts before you need them, which is certainly not a technological improvement and is clearly in the realm of human mental processes.  
Applicant asserts on page 36 that his combination of features is not taught in prior art and is thus a non-conventional and non-generic arrangement and thus amounts to significantly more than an abstract idea.  Applicant appears to be applying the wrong test. As discussed in MPEP 2106.05(I): “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. … As made clear by the courts, the 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On page 37, Applicant asserts that Claims 10 and 17 recite similar features as Claim 1 and should be allowed for the same reasons. On page 37, Applicant requests that Claims 2-3, 6, 11-14, and 18-19 be allowed under 35 USC 101 but does not appear to provide a reason.  Examiner does not find Applicant’s arguments persuasive and therefore maintains the rejections of Claims 1-3, 6, 10-14, and 17-19 under 35 USC 101.

Arguments related to the 35 USC 103 Rejection:
Applicant asserts on pages 37-40 and page 41, center, to page 47 that the references that were previously cited by the Office fail to teach the amended claims. Applicant’s arguments with respect to Amended 1-3, 6, 10-14, and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant additionally asserts on page 40- page 41, center, that Gerken does not teach the former Claims 8 and 9 that are now rolled up into amended Claim 1. As discussed in the 35 USC 103 rejection, supra, Gerken teaches a learning engine (see at least [0026]), in communication with the case orchestration engine (see at least [0042] and [0027]) to store details pertaining to at least one of identification of the discrepancy, generation and evaluation of the plurality of hypotheses, selection of one of the plurality of hypotheses, and generation of the plan .  The system as claimed in claim 8, wherein the case orchestration engine is further to: receive the stored details from the learning engine; and orchestrate the operation upon subsequent identification of discrepancies, based on the stored details. . ([0075] “The inquiry engine 210 accepts the inquiry and searches one or more data repositories 220 for relevant evidence”). Applicant is claiming storing and retrieving data that is relevant to solving a problem. Gerken also teaches a ([0011] “Hypothesis Orchestration System”) that uses (see at least [0026] “data mining and machine learning”) which inherently iteratively stores and uses past relevant data including ([0012] “past events” and [0144] “historical data”) to form new probabilities and inferences. Gerken also teaches retrieval: ([0069] “context propagation mechanism…dynamically forms subsequent evidence queries to incorporate the context established by previously obtained evidence…generalized, highly re-usable hypotheses models” and ([0146] “need to maintain provenance for why decisions were made”).  Gerken thus teaches storing data directly related to identification of the discrepancy, generation and evaluation of the plurality of hypotheses, selection of one of the plurality of hypotheses, and generation of the plan and then retrieving it for use in another query if it is relevant to that query.

Applicant's arguments have been fully considered but they are not persuasive. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6, 10-14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Examiner is using the “step” annotation from the 2019 PEG for clarity.

Step 1: Independent Amended Claims 1, 10 and 17 recite the statutory categories of system (Machine), system (Machine) and Method respectively.  Claims 2-3, and 6 depend from Claim 1 and are thus Machine claims, Claims 11-14 depend from Claim 10 and are thus Machine claims and Claims 18-19 depend from Claim 17 and are thus Method claims.

	Step 2A, prong 1: 
Using Amended Claim 1 as exemplary, Amended Claim 1 is recited below: 
(Currently Amended) A system for case management, the system comprising: a processor; and a memory storing instructions, which when executed by the processor, cause the system to receive details pertaining to an operation associated with a domain of an enterprise, wherein the operation includes at least one of a reconciliation operation, a matching operation, an invoice generation operation, a payment collection operation, a dispute resolution operation, and a billing operation; receive an expected outcome of the operation, wherein the expected outcome is to resolve the operation; identify a discrepancy in the details of the operation, based on one or more predefined operation-specific parameters; upon the identification of the discrepancy, classify the discrepancy into one or more of predefined classes of discrepancies pertaining to the operation, wherein the predefined classes of discrepancies include a query and a dispute; 2PATENTAtty Docket No.: D17-165-03270-PR-US App. Ser. No.. 15/640,223 generate a plurality of hypotheses for resolving the discrepancy, based on the classification, wherein a hypothesis is indicative of a potential reason for occurrence of the discrepancy; receive a dialog-driven feedback from the user over a graphical user interface, wherein the dialog-driven feedback is received by collecting unstructured data by using at least one of an image analysis technique and a video analysis technique; evaluate the plurality of hypotheses based on the dialogue-driven feedback, wherein the dialogue-driven feedback includes information pertaining to operations and personnel for evaluating each of the plurality hypothesis; select one of the plurality of hypotheses for resolving the discrepancy, based on, user inputs and the received expected outcome of the operation; provide a reason for the discrepancy along with a remedial measure for resolving the discrepancy, based on a user feedback when a confidence score is below a threshold score; generate a plan for ordering parts from multiple vendors to perform the operation to achieve the received expected outcome, based on the remedial measure, wherein the generated plan facilitates performing the operation without the discrepancy in the operation, thereby ensuring the uninterrupted operation; upon execution of the plan, receive details pertaining to whole sale cost for the parts ordered from multiple vendors, and details pertaining to retail cost for the parts; calculate a difference between the whole sale cost and retail cost of the parts; determine a profit margin based on the calculated difference; when the profit margin is below a threshold margin for the parts ordered from certain vendors of the multiple vendors, reduce in ordering of the parts from4PATENTAtty Docket No.: D17-165-03270-PR-US App. Ser. No.: 15/640,223 the certain vendors and proactively increase in ordering of the parts from one or more vendors of multiple vendors other than the certain vendors, store details pertaining to at least one of identification of the discrepancy, generation and evaluation of the plurality of hypotheses, selection of one of the plurality of hypotheses, and generation of the plan in a database; and orchestrate subsequent identified discrepancies associated with the operation based on the stored details.

Examiner has bolded the non-abstract ideas.

  Claim 1, and similarly Independent Claims 10 and 17, recites actions that, under their broadest reasonable interpretations and but for the recitations of computer elements, cover a mental process of observation, evaluation and judgement. Human reasoning commonly uses mental look-up tables (associations of facts) and rules.  Specifically the functionality of Claim 1 could be performed by a person mentally obtaining information relating to a sub-optimal situation (a  problem), mentally categorizing the problem using rules, mentally obtaining information about what an optimal situation might look like, mentally gathering evidence that potentially supports or tends to disprove aspects of the possible solutions including gathering evidence by communicating with humans, mentally aligning aspects of the problem and possible solutions, and mentally selecting one of the possible solutions based on their perception of the weight of the evidence. Amended Claim 1 also recites the use of a graphical user interface, image analysis or video analysis to gather data that may infer a root cause.  Except for the data gathering, Applicant’s claims are all concepts that can be performed in the human mind including observation, evaluation, judgement and opinion. The broadest reasonable interpretation of Applicant’s claims is: collecting information, analyzing it and displaying certain results. Applicant’s Claim 1 contains an abstract idea in the category of Mental Processes. 
Applicant further claims a specific use case of this general-purpose problem solving functionality:  Applicant claims a profit optimization solution that outputs a mix of vendors and quantities of products procured from the vendors for resale.  But for the use of generic computer hardware and data gathering, Applicant’s Claim 1 and similarly Independent Claims 10 and 17, 
Dependent Claims 2-3, and 6 also contain the same abstract ideas due to their dependence on Claim 1.  Similarly, Claims 11-14 and 18-19 contain the same abstract idea due to their dependence on Claims 10 and 17, respectively. Accordingly, Claims 1-3, 6, 10-14, and 17-19 recite an abstract idea.  

Step 2A, prong 2:
The judicial exception is not integrated into a practical application. With the exception of “processor” and “memory” recited in Claims 1 and 10, the Applicant does not claim any hardware.  The “processor” is recited at a high level of generality in Claims 1 and 10 and Applicant’s specification on Page 15-16, paragraphs [0063] and [0064] merely states the generic name “a processor” with no detail that would differentiate it from any other computer processor available. The “memory” is recited at a high level of generality in Claims 1 and 10 and Applicant’s specification on pages 15-16, paragraphs [0063] “hardware storage devices” and [0064] “main memory” merely describe memory in generic terms with no detail that would differentiate it from any other computer memory available.  Applicant does not Claim or teach in his Specification any special purpose hardware or improvements thereof.  The processor and memory recited in Applicant’s specification and in Claims 1 and 10 is recited at a high level of generality (i.e. as a generic processor performing the generic computer functions of transferring data and holding data and responding to queries about it and a generic memory storing data) and amounts to no more than instructions to apply the exception using generic computer systems. 

Applicant additionally recites the software functionality of graphical user interface and image analysis and video analysis. These functionalities are well known in the art and are disclosed by Applicant at a high level of generality. Applicant does not teach any special purpose hardware with this functionality or improvements thereof.  Applicant uses graphical user interface and image and video analysis merely to gather data thus they are insignificant extra solution activity as described in MPEP 2106.05(g) which teaches: “As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional”.  MPEP 2106.05(g) goes on to specifically name “mere data gathering” as extra-solution activity.  Applicant does not recite any particular graphical user interface or image or video analysis and does not teach any new uses or improvements to these technologies. These are well understood and conventional areas of technology thus the use of “graphical user interface” and “image and video analysis” do not integrate the abstract idea into a practical application but instead serve only to apply the exception using generic computer systems.  Accordingly these tools do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claimed invention does not improve the functioning of a computer or any other technology or technological field, the claimed invention does not apply the judicial exception to a particular (non-generic) machine, and the claimed invention does not effect a transformation or reduction of a particular article to a different state or thing.  The claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  MPEP 2106.05(d)(II) states that the courts have recognized that the following computer functions are well-understood, routine and conventional: receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, storing and retrieving information in memory and electronically scanning or extracting data from a physical document. As stated previously with respect to the integration of the abstract idea into a practical application, the additional elements of a generic computer processor and generic human/machine communication tools and the data gathering functionality including graphical user interface and image and video analysis, taken individually and in combination, amount to no more than mere instructions to apply the exception using generic computer systems.  Mere instructions to apply cannot provide an inventive concept. Amended Claims 1-3, 6, 10-14, and 17-19 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 17 recite the limitation “the user" at approximately line 20.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 10, 11, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0032262 to Mark Gerken et. al. (Gerken) in view of U.S. Patent Publication 2009/0048883 to Michael D. Kelly et. al. (Kelly) in view of U.S. Patent Publication 2004/0236778 to Jean-Claude Junqua et. al. (Junqua) in view of U.S. Patent Publication 2016/0080422 to Brian M. Belgodere et. al. (Belgodere) and further in view of U.S. Patent 5,615,109 to Jeff Eder (Eder). 

Regarding Claims 1, 10, 11, 13 and 17:
 Gerken, also in the Enterprise Hypothesis Orchestration art, teaches:  (Currently Amended) A system for case management, the system comprising: a processor; ([0013] “microprocessor”) 
and a memory storing instructions, which when executed by the processor, ([0061] “memory”).
cause the system to receive details pertaining to an operation associated with a domain of an enterprise, ([0042] “plurality of real-time data streams” and [0027] “enterprise level automated abductive analysis”).
 	receive an expected outcome of the operation, wherein the expected outcome is to resolve the operation; Although Applicant uses the phrase “expected outcome of the operation” only after obtaining hypotheses and to evaluate the hypotheses (See Applicant’s [0017, 0028 and 0070]), in the interest of compact prosecution Examiner is interpreting that “expected outcome of the operation” is equivalent to “expected case outcome” as recited in paragraphs [0042] and [0061] in Applicant’s specification. Examiner is interpreting receive an expected outcome of the operation, wherein the expected outcome is to resolve the operation to mean “receive an expected resolution” or in other words, learn from a user what they are expecting a “resolution of the problem” to look like. This interpretation is reasonable in view of Applicant’s specification ([0042] “in the case of invoice generation, the expected case outcome 222 may be to generate an invoice which is detailed enough” and [0061] “operation may be an invoice generation operation…expected case outcome is collection of the payment”). Gerken teaches receive an expected outcome of the operation, wherein the expected outcome is to resolve the operation ([0107] “an inquiry is initiated by a user through a user interface” and [0041] An inquiry is a question related to a problem statement. The inquiry frames the investigation or generation of each of a plurality of hypotheses. For example, a statement of fact may be, "An explosion occurred this afternoon." An inquiry related to that fact may be "Who is responsible for the explosion this afternoon?” ”). Examiner is interpreting expected to be equivalent to “frames”.  In the inquiry cited by Gerken, the “who” means the outcome is expected to be a person and the “is responsible for” means the outcome is expected to show causality, thus the expected resolution to the operation is the name of a person and a statement of causality. The inquiry initiated by a user inherently provides the “expected resolution” to the operation.  Additionally, Gerken also teaches ([0012] “the inquiry seeks a predicted outcome based on past events”).  
identify a discrepancy in the details of the operation, based on one or more predefined operation-specific parameters; ([0028] “parameterized query” and [0041] “problem statement” and [0065] “model-level parameters”). Examiner is interpreting a discrepancy to be a problem statement and parameters to be rules. 
upon the identification of the discrepancy, classify the discrepancy into one or more of predefined classes of discrepancies pertaining to the operation, wherein the predefined classes of discrepancies include a query and a dispute; 2PATENTAtty Docket No.: D17-165-03270-PR-US Gerken teaches dividing discrepancies into classes ([0044] “sub-hypotheses”).  Gerken also teaches ([0028] “query”) and ([0007] “competing hypotheses … contradictory data”). Examiner notes that the system can used to analyze any dataset and the name of a class of discrepancy is an implementation detail.
generate a plurality of hypotheses for resolving the discrepancy, based on the classification, wherein a hypothesis is indicative of a potential reason for occurrence of the discrepancy; ([0013] “hypothesis” and [0041] “hypotheses”)
select one of the plurality of hypotheses for resolving the discrepancy, based on, user inputs and the received expected outcome of the operation; ([0091] “hypothesis evaluation engine” and [0094] “overall confidence score” and [0111] “If the confidence level reaches or exceeds predefined threshold 340 a report is generated indicating which hypotheses have reached this metric”).  
provide a reason for the discrepancy along with a remedial measure for resolving the discrepancy, ([0144] “facilitate causal analysis” and [0068] “action functions…are executed”).
when a confidence score is below a threshold score; ([0011] “For each hypothesis failing to exceed a predefined, threshold confidence value, one or more missing pieces of evidence is identified”).
store details pertaining to at least one of identification of the discrepancy, generation and evaluation of the plurality of hypotheses, selection of one of the plurality of hypotheses, and generation of the plan in a database and orchestrate subsequent identified discrepancies associated with the operation based on the stored details. ([0075] “The inquiry engine 210 accepts the inquiry and searches one or more data repositories 220 for relevant evidence”). Applicant is claiming storing and retrieving data that is relevant to solving a problem. Gerken also teaches a ([0011] “Hypothesis Orchestration System”) that uses (see at least [0026] “data mining and machine learning”) which inherently iteratively stores and uses past relevant data including ([0012] “past events” and [0144] “historical data”) to form new probabilities and inferences. Gerken also teaches retrieval: ([0069] “context propagation mechanism…dynamically forms subsequent evidence queries to incorporate the context established by previously obtained evidence…generalized, highly re-usable hypotheses models” and ([0146] “need to maintain provenance for why decisions were made”).  Gerken thus teaches storing data directly related to identification of the discrepancy, generation and evaluation of the plurality of hypotheses, selection of one of the plurality of hypotheses, and generation of the plan and then retrieving it for use in another query if it is relevant to that query.

While Gerken teaches using its “Hypothesis Orchestration System” in an “Enterprise” [see title and abstract] and teaches examples including a delivery business [0120] and teaches using “financial holdings” and “business dealings” as examples of evidence input into its system, Gerken does not specifically teach: wherein the operation includes at least one of a reconciliation operation, a matching operation, an invoice generation operation, a payment collection operation, a dispute resolution operation, and a billing operation.  Kelly, in the wherein the operation includes at least one of a reconciliation operation, ([0239, 0240, 0244] “reconciliation”)  a matching operation ([0166] “matching”), an invoice generation operation ([0227] “generate an invoice”), a payment collection operation ([0271] “Intra-Governmental Payment and Collection (IPAC) System”), a dispute resolution operation ([0163] “dispute resolution”), and a billing operation ([0041] “billing”).  Kelly also teaches data mining the generated accounting data ([0241] “data mining”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the accounting data taught by Kelly in the general purpose logic and problem analysis system taught by Gerken due to being obvious to try with predictable results.

Gerken teaches over a graphical user interface ([0063]”graphical user interface”) and by using at least one of an image analysis technique and a video analysis technique ([0042] “video recordings such as surveillance videos or cell phone images”).  While Gerken teaches ([0080] “continually review and refine” and [0096] “user input”), Gerken does not specifically teach receive a dialog-driven feedback from the user… collecting unstructured data.  Junqua, in the data storage arts, teaches [0020] “dialog system…ability to interact with the user, asking the user additional questions if necessary” and [0038] “unstructured” and [0030] “The natural language parser 52 analyzes and extracts semantically important and meaningful topics from a loosely structured, natural language text which may have been generated as the output of an automatic speech recognition system (ASR) used by a dialogue or speech understanding system”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use Junqua’s iterative dialog method to obtain unstructured audio data, to obtain 
Gerken teaches: Evaluate the plurality of hypotheses ([0080] “continually review and refine” and [0096] “user input”) but Gerken does not specifically teach based on the dialog driven feedback wherein the dialogue-driven feedback includes information pertaining to operations and personnel for evaluating each of the plurality hypothesis. Junqua teaches based on the dialog driven feedback…based on user feedback ([0020] “dialog system…ability to interact with the user, asking the user additional questions if necessary”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use Junqua’s iterative dialog method to obtain unstructured audio data, to obtain visual data to input into the data analysis system taught by Gerken due to being obvious to try with predictable results. Gerken does not specifically teach: wherein the dialogue-driven feedback includes information pertaining to operations and personnel for evaluating each of the plurality hypothesis. Belgodere, also in the business information and corporate policy compliance art, teaches: ([0088] “IaaS provisioning audit trail …Operations succeed to the extent that there is collaboration with developers and/or participates in the development of applications that self-monitor and self-heal).  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to extend Gerken’s process iteratively using the teachings of Belgodere because the processes used in both are very similar and such extension would have obtained predictable results.  

While Gerken teaches a system that builds models and solves problems, it does not teach the specific use case of a parts ordering environment.  Eder teaches a system that maximizes generate a plan for ordering parts from multiple vendors to perform the operation to achieve the received expected outcome, based on the remedial measure, wherein the generated plan facilitates performing the operation without the discrepancy in the operation, thereby ensuring the uninterrupted operation; (Abstract: “System processing starts with the creation of detailed, multi-dimensional forecasts of sales and cash receipts …The adjusted forecast of sales by item is then used in calculating a requisition set that satisfies expected demand while meeting user specified service level targets. A profit maximized requisition set is then created that utilizes vendor and unit of measure substitution”). Examiner also notes the equations in Eder’s “Appendix”, for example [Column 96, approximately lines 27 and 37], which describe the summation from 1 to a quantity of “A” vendors: “Where a=1,2,3…A vendors”. Applicant has negatively claimed the flow of his operation in without the discrepancy.  Applicant appears to claim software that orders parts before they are needed which results in without the discrepancy.  Eder teaches a system that forecasts need for parts (see at least Col 16, line 58) and orders them with the stated goal of avoiding delays (see at least Col 18, line 40).  Additionally Eder teaches the process of Fig 5b that cycles without apparent delay to acquire parts before they are needed.  Examiner equates delay with discrepancy, thus Eder teaches without the discrepancy in the operation, thereby ensuring the uninterrupted operation;
upon execution of the plan, receive details pertaining to whole sale cost for the parts ordered from multiple vendors, Eder also teaches: ([Column 28, line 2] “item unit prices” and [Column 28, lines 55-56] “cost of…purchasing,  the item from potential vendors”). 
and details pertaining to retail cost for the parts; ([Column 28, line 58] “forecast revenue from item sales”). Examiner is interpreting from Applicant’s specification [0031] that retail cost means the price at which the parts that were bought for resale are sold i.e. revenue to the reseller.
calculate a difference between the whole sale cost and retail cost of the parts; ([Column 28, lines 54-62] “A profitability equation is created for each item by subtracting the total cost of … purchasing, the item from the potential vendors … from the forecast revenue from item sales during the forecast time period. The most profitable mix is selected as the base level mix for the item”).
determine a profit margin based on the calculated difference; ([Column 68, lines 61-63] “The calculation of the profit increase that can be realized from changing vendors is done in a manner that is similar to that described for unit of measure profit maximization calculations in the category 3 discussion”).  Also see at least the equation at approximately ([Column 96, line 24] “Profit =”).
when the profit margin is below a threshold margin for the parts ordered from certain vendors of the multiple vendors, reduce in ordering of the parts from4PATENTAtty Docket No.: D17-165-03270-PR-US App. Ser. No.: 15/640,223the certain vendors and proactively increase in ordering of the parts from one or more vendors of multiple vendors other than the certain vendors, ([Column 64, lines 16-28] “The next series of steps in the advanced system for inventory management determine the profit maximizing set of requisitions, the base-level requisitions, that are required to meet the forecast demand with the target fill rate or the maximum level of margin loss that was previously specified by the user 60… Changes to units of measure, vendors and order quantity are considered for each item as permitted by the global and item level vendor and unit of measure change variables as part of the process of determining the profit maximizing set of requisitions for each item”).  

Gerken in view of Kelly, Junqua, Belgodere and Eder 

Regarding Claims 3, 14 and 19:
Gerken in view of Kelly, Junqua, Belgodere and Eder teaches all the elements of Claims 1, 10 and 17.  Gerken also teaches: wherein the case orchestration engine is further to provide the reason for the discrepancy along with the remedial measure based on the selected hypothesis, when the confidence score is above a threshold value for the confidence score ([0011] “Each hypothesis is then evaluated based on the set of collected pieces of evidence to determine a confidence value for the respective hypothesis. For each hypothesis failing to exceed a predefined, threshold confidence value, one or more missing pieces of evidence is identified, and common missing pieces of evidence are isolated from missing pieces of evidence relevant to only a single hypothesis.”).

Regarding Claim 6:
 Gerken also teaches: The system as claimed in claim 1, wherein the case orchestration engine is further to determine a possibility of a hypothesis for providing a reason of the discrepancy. ([0011] “confidence level”) Examiner interprets that Applicant’s possibility is generated based on the confidence score recited in the original claims. 


Claims 2, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0032262 to Mark Gerken et. al. (Gerken) in view of U.S. Patent Publication 2009/0048883 to Michael D. Kelly et. al. (Kelly) in view of Patent Publication 2004/0236778 to Jean-Claude Junqua et. al. (Junqua) in view of U.S. Patent Publication 2016/0080422 to Brian M. Belgodere et. al. (Belgodere) in view of U.S. Patent 5,615,109 to Jeff Eder (Eder) and further in view of U.S. Patent 4,554,446 to Arthur Murphy et. al. (Murphy).

Regarding Claims 2, 12 and 18:
Gerken in view of Kelly, Junqua, Belgodere and Eder teaches all the elements of Claims 1, 10 and 17.  Gerken teaches a business decision making framework but does not teach specifically how a system can incorporate the decisions once they are indicated. Belgodere teaches determining specific policies and measuring success or failure of the decisions but does not apply this to a specific use case.  While both Gerken and Belgodere teach systems that are cabable of performing the specific use case claimed by applicant, in the interests of compact prosecution, Murphy, in the field of networked inventory control systems for a retail store,  wherein the case orchestration engine is further to: retrieve details pertaining to the performance of the operation, based on the plan, wherein the details include a number of products of a vendor sold by a retail store, a number of products of the vendor available in an inventory of the retail store, a number of products of the vendor in transit to customers, and a number of products of the vendor that is in process of return by the customers; ([Column 8, line 14] “listing of accumulated sales”) detect an inconsistency between a cost paid to a vendor for supply of the products to the retail store and a cost recovered by the retail store on account of sale of the products of the vendor; ([Column 8, line 9] “complete listing of all coupons redeemed”)   determine a cost to be paid by the vendor to the retail store, based on the inconsistency; ([Column 6, line 42] “amount that the manufacturer must pay the store”)  generate a report indicating at least one of the cost to be paid by the vendor to the retail store, a reason of the inconsistency, and a time limit for payment of the cost by the vendor; and forward the report to the vendor.  ([Column 6, line 51] “manufacturer 16 is then billed”).  It would have been obvious to a person of ordinary skill in the art at the time of applicant’s application to use a networked inventory control system such as Murphy’s to manage a business’s detailed transactions in conjunction with Gerken and Belgordere’s big picture decision making framework. Murphy solves the same problem as Applicant in the same way that Applicant does ([Column 3, lines 6-13] “there are cases where the supermarket has been known to purchase large quantities of redemption coupons at a substantial discount from persons who specialize in accumulating valid redemption coupons. The supermarket is then able to bill the manufacturer 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687